Citation Nr: 1103606	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-08 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been received in order to 
reopen a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1970 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The February 2004 rating decision, which denied service 
connection for a low back disability, is final.

2.  The evidence received since February 2004 is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim for a low back condition, and 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran's currently-diagnosed DDD of the lumbar spine was 
not manifested in service or for many years thereafter.

4.  The Veteran was sound upon on enlistment to active service, 
but his reports of medical history note that he had back pain and 
wore a back brace prior to his entrance into military service.

5.  The Veteran had in-service complaints of back pain but x-rays 
were normal and separation examination showed no objective 
evidence of disability; the weight of the evidence demonstrates 
that the Veteran's pre-existing low back disorder did not 
increase in severity during military service beyond temporary 
flare-ups, without exacerbation of the underlying disorder during 
service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of 
entitlement to service connection for a low back disability is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2010).

2.  The criteria for establishing service connection for a low 
back condition have not been met.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

Here, the Veteran was sent a letter in July 2007 letter that 
fully addressed all notice elements and was issued prior to the 
initial January 2008 RO decision in this matter.  The letter 
provided information as to what evidence was required to 
substantiate the claim, including the necessary notice under Kent 
as to the bases of the prior denial, and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the letter informed the Veteran of what type 
of information and evidence was needed to establish a disability 
rating and effective date.  Accordingly, no further development 
is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination, and Social Security 
Administration (SSA) records.  Moreover, the Veteran and his 
representative's statements in support of the claim are of 
record.  The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual Background

At the time of the February 2004 decision that denied service 
connection for a low back condition, the evidence associated with 
the claims file included the Veteran's service treatment records 
and SSA records, as well as private treatment records and a 
December 2003 VA examination.  The Veteran's service treatment 
records include an enlistment examination in January 1969, at 
which time the Veteran's spine was noted as being normal.  The 
Veteran also reported at that he did not have any arthritis or 
bone or joint deformity, though he reported having worn a back 
brace.  The service doctor at that time indicated that the 
Veteran reported low back ache following a "woods" incident, 
which was a "low back strain."  The Veteran indicated that he 
had worn his father's back brace for two days.  

The Veteran underwent another enlistment examination in January 
1970, at which time he reported recurrent back pain and 
reiterated his earlier statements.  The service doctor noted that 
the back was normal at that time, and further noted that the 
Veteran had occasional back pain with exercise because of lumbar 
lordosis.  The Veteran further had physical therapy for his back 
in July 1969, and that had worn leather straps for support, but 
that his condition was not considered disabling.

The service treatment records further reveal that in January 1970 
the Veteran began seeking treatment in service for his back pain.  
At that time, he reported a 2-year history of back pain.  He did 
not report any recent trauma to his back.  The diagnosis was 
muscle strain.  The Veteran sought treatment again about a week 
later, at which time a lumbar spine x-ray was ordered.  That x-
ray was normal.  The Veteran again sought treatment approximately 
a month later in February 1970, at which time he reported 
straining his back while pulling a rope the day before.  He 
reported previous back pain in civilian life, and the service 
doctor noted the normal x-rays taken during service.  The Veteran 
was diagnosed with musculo-skeletal pain at that time.  There was 
additional treatment for low back pain in March 1970 and again in 
May 1970.  He was diagnosed with chronic low back pain in May 
1970, which was worse while he was standing watch.  He was 
referred to the orthopedic clinic in June 1970, at which time he 
reported a 6-month history of low back pain.  He was diagnosed 
with lumbosacral strain at that time.  In August 1970, the 
Veteran was referred for administrative discharge due to an 
emotionally unstable personality.  The Veteran was discharged on 
those grounds in September 1970.  A separation examination at 
that time noted a normal spine.

Post-service, the Veteran began seeking treatment for his low 
back pain in September 2001.  Several MRI's and x-rays reflect 
diagnoses of lumbar spine spondylosis, osteoarthritis and 
degenerative disc disease (DDD).  The Veteran claimed that the 
onset of his disabling condition, which includes other 
disabilities as well as his low back disorder, began in October 
2000, as reflected in SSA records.  

The Veteran underwent a VA examination of his lower back in 
December 2003.  The VA examiner noted the Veteran's history of 
back problems during service and the entrance examination showing 
pre-existing back problems.  During that examination, the Veteran 
reported that his back problems originated at age 17, while he 
was working in the woods doing some heavy duty work.  The 
examiner noted the continued back pain and diagnosis of back 
strain, as well as the normal x-rays, in service.  He further 
noted that the Veteran was in receipt of SSA benefits, partially 
for discogenic disease of the lumbar spine.  The Veteran did not 
report any specific trauma to his back in service, though he did 
report a post-service motor vehicle accident, in addition to his 
pre-service back problems.  After examination and review of x-
rays from October 2001, the VA examiner diagnosed DDD of the 
lumbar spine which was markedly symptomatic.  The VA examiner 
further stated that the Veteran's back problem antedated his 
entrance into military service, and that it was as likely as not 
that his service neither caused nor aggravated his low back 
condition.  The VA examiner noted that the Veteran's lumbar spine 
x-rays were normal in service and that his discogenic lumbar 
disease post-dated his military service.

On the basis of the foregoing evidence, the Veteran was denied 
service connection for a low back condition in the February 2004 
rating decision.  Service connection was denied at that time 
because the evidence did not demonstrate that the Veteran's low 
back condition was "incurred in or aggravated by military 
service."

The evidence received after the February 2004 rating decision 
consists of private treatment records, VA treatment records, a 
June 2007 letter from private physician Dr. R.G.R., a March 2008 
letter from another private physician, Dr. J.C., and, a May 2008 
VA examination with a June 2008 addendum opinion.  Additionally, 
the Veteran has submitted statements, including arguments raised 
in his March 2009 substantive appeal.

The private treatment records received after February 2004 
include copies all of the documents of record prior to that 
decision.  Additional private treatment records demonstrate 
ongoing back problems throughout the appeal period, and reflect 
various diagnoses including lumbar spine radiculopathy, 
arthrosis, lumbar spine spondylosis, and DDD of the lumbar spine.  
Additionally, an operation report dated in July 2004 noted lumbar 
spine stenosis, DDD and lumbar spine radiculopathy.  A lumbar 
spine decompression and fusion surgery was performed at that 
time, and the Veteran underwent a second back surgery in December 
2005.

VA treatment records from throughout the appeal period 
demonstrate a similar history of chronic back pain, including a 
reported history of back pain beginning in the late 1960's noted 
in May 2007.  However, in a November 2007 pain management 
consultation, which included an extensive history of the 
Veteran's back problems, he reported that his back problems began 
in service and did not begin at the age of 17 while he worked in 
the woods.  He specifically denied that history at that time, and 
reported first injuring his back during service when he lifted 
and twisted 45 pounds of ammunition while loading a gun.  He 
reported chronic back pain since that time.

The Veteran's private physician, Dr. R.G.R., wrote a letter in 
June 2007.  He noted that he had been the Veteran's treating 
physician for over 10 years.  He first began treating the 
Veteran's chronic low back pain in the late 1960's.  He stated 
that the Veteran's currently-diagnosed DDD of the lumbar spine 
was "more likely" than not related to "trauma he sustained 
while serving in the military."  He further noted the Veteran's 
continued low back pain, even following the lumbar decompression 
surgery in June 2004, which prompted a lumbar inner-body fusion 
and decompression surgery in November 2004.

Another of the Veteran's private physicians, Dr. J.C., submitted 
a March 2008 letter indicating that he had been treating the 
Veteran for chronic back pain.  He had most recently examined him 
in January 2008, at which time he prescribed narcotic medication 
for chronic low back pain.  Dr. J.C. noted the several in-service 
evaluations for low back pain, and that the service records 
demonstrated some back pain prior to service.  However, he opined 
that the Veteran's low back disorder was "exacerbated and 
certainly worsened by the heavy labor and trauma" during 
service.

In May 2008, the Veteran underwent another VA examination of his 
lower back.  The VA examiner noted that the Veteran was 
unemployed and was receiving SSA benefits for multiple medical 
problems, including his back.  The VA examiner noted a back 
problem that preexisted service per the service records, though 
at the time of the examination the Veteran denied such a history 
of preexisting low back pain.  The VA examiner specifically noted 
that there was adequate documentation of a back problem since age 
17.  The VA examiner also specifically noted the Veteran's 
December 2003 VA examination and service treatment records, as 
well as his receipt of SSA benefits, partially for his low back 
disorder.  The examiner further noted that the Veteran underwent 
back surgeries in July and December 2004.  The Veteran reported 
that all of his back problems began in service, though he 
admitted to having two motor vehicles in 1973 and 1974, post-
service.  

After examination and review of the x-rays, the Veteran was 
diagnosed with "chronic recurrent low back strain, service-
aggravated" and DDD of the lumbar spine with spinal stenosis and 
scoliosis, status post decompressive surgery.  The VA examiner 
stated that documentation, despite the Veteran's denial of such, 
"clearly indicated" multiple episodes of back pain pre-service.  
He noted that the Veteran had worn a back brace as a civilian 
prior to service.  He also pointed to the several instances of 
back pain without radiculopathy during service, and then noted 
that the first instance of treatment following service was in 
October 2001, which included radiculopathy that had begun that 
year.  He concluded that because the Veteran was treated on 
several occasions in service for low back pain, such would 
indicate "occasional aggravation in the form of strain," but 
that the other problems developed years after leaving the 
military.

In a June 2008 clarifying addendum opinion, the VA examiner noted 
that the Veteran had baseline manifestations of low back pain 
since age 17, prior to entrance into service while working in the 
woods.  He noted that prior to, during, and after service the 
Veteran's diagnosis has always been lumbar strain.  He further 
stated that there was no objective evidence as to service 
aggravation, but just the history and patient's claim of such 
aggravation.

In his March 2009 substantive appeal, the Veteran emphatically 
stated that he did not work in the woods.  He explained that he 
helped someone gather firewood one fall, and that the examiner, 
at enlistment, wrote down that he was working in the woods.  He 
stated that he told the Navy doctor that he did not work in the 
woods, and that he could not work in the woods at the age of 16.  
He related his injury as beginning in the military, and indicated 
that he was injured again, and the problem "la[y] upon that 
injury."  He stated that his enlistment records demonstrate 
prior work as a truck driver and stock boy, with no woods work, 
and that his county he grew up in was a fishing, not lumber 
county.  He stated that "most doctors" agree that he has had a 
severe back disorder since military service, but could not agree 
as to how it happened, "only that it was first manifested while 
in the military not prior to."  He reiterated that all of his 
back problems began in service.

Law and Regulations

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 
(West 2002).  

If a disorder was not noted on entering service, VA must show 
clear and unmistakable evidence of both a pre-existing condition 
and a lack of in-service aggravation to overcome the presumption 
of soundness for wartime service under 38 U.S.C.A.§ 1111.  A lack 
of aggravation may be shown by establishing that there was no 
increase in disability during service or that any "increase in 
disability [was] due to the natural progress of the preexisting 
condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.  If the government fails to rebut the 
section 1111 presumption, the claim is one for service 
connection, not aggravation.  Id.

For purposes of aggravation of a preexisting disease, such 
aggravation will be said to have occurred where there is an 
increase in disability during active military, naval or air 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007); Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in severity 
during service.  38 C.F.R. § 3.306(b); see Falzone v. Brown, 
8 Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is an 
increase in severity during service); Akins v. Derwinski, 1 Vet. 
App. 228, 232 (1991).  In addition, temporary flare-ups, even in 
service, will not be considered sufficient to establish an 
increase in severity unless the underlying condition, as 
contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 295 (1991); Browder v. Brown, 5 Vet. App. 268, 271 
(1993); see also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

Regarding claims to reopen, a decision of the RO becomes final 
and is not subject to revision on the same factual basis unless a 
notice of disagreement is filed within one year of the notice of 
the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2010).  If a claim of entitlement to service 
connection has been previously denied and that decision became 
final, the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  However, new evidence can 
be sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's disability, even where it may not convince the Board to 
grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Analysis

In this case, a claim of service connection for a low back 
disability was denied in a February 2004 rating decision, and the 
Veteran was notified of that determination during that same 
month.  He did not file a notice of disagreement within one year 
of that decision.  Accordingly, that February 2004 rating 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).  Therefore, new and material evidence 
is required to reopen the claim, regardless of how the RO 
characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156; Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

In the February 2004 rating decision, the RO denied service 
connection because the evidence did not that the Veteran's low 
back disability was incurred in or aggravated by military 
service.  Thus, the evidence received since that time should 
directly relate to those facts in order to be considered new and 
material evidence.  The Board finds that such new and material 
evidence has been received here.

The evidence received since the last final February 2004 rating 
decision includes two letters from his private physicians which 
indicate both that the Veteran's low back disorder is directly 
related to military service, and that his pre-existing low back 
condition was "exacerbated and certainly worsened by the heavy 
labor and trauma he received while in service."  Such evidence 
relates directly to both whether the Veteran's low back disorder 
was incurred in or aggravated by military service.  Thus, the 
evidence received since February 2004 is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for a low back 
condition.  Accordingly, the Board finds that the evidence 
received since February 2004 is new and material, and the 
Veteran's claim of service connection for a low back condition is 
reopened.  See 38 C.F.R. § 3.156(a).  

Having reopened the claim of service connection for a low back 
disability, the Board must now address the underlying service 
connection issue.  In this case, the preponderance of the 
evidence is against a finding that the Veteran's pre-existing low 
back condition was aggravated by his military service.  Thus, 
service connection for a low back disability is not warranted on 
the evidence of record.  The reasons and bases for this 
conclusion will be detailed below.

Initially, the Board notes that the Veteran is currently 
diagnosed with DDD of the lumbar spine and has had lumbar 
decompression and fusion surgery for that disorder.  Moreover, 
the Board notes that the Veteran's low back disability, which 
includes arthritis, was not demonstrated either in service or 
within one year of discharge from service.  Indeed, lumbar spine 
x-rays taken during service were normal, and the first diagnosis 
of any arthritic condition of the back was in 2001, many years 
after discharge from military service.  Therefore, the Veteran's 
low back disability cannot be presumed to have due to military 
service.  See 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran 
may still establish service connection under other service 
connection principles.  See Combee v. Principi, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

At this juncture, the Board must determine whether the Veteran 
was sound on entry into active service.  As noted above, his 
report of medical history at the time of enlistment reflects 
prior low back symptoms and indicates that he wore a brace in the 
past.  However, only conditions that are recorded in physical 
examination reports are to be considered as "noted."  The 
Veteran's reported history of the pre-existence of a disease or 
injury does not constitute notation of such disease or injury, 
but is considered with all other evidence in determining if the 
disease or injury pre-existed service.  Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).

In this case, physical examination upon enlistment showed normal 
findings.  Therefore, the presumption of soundness applies.  
Thus, the Board must consider whether such presumption has been 
rebutted here.  

The record here is deemed to contain clear and unmistakable 
evidence that the Veteran had preexisting back complaints and 
symptoms, and wore a brace.  Again, a low back problem was noted 
in the January 1969 and January 1970 reports of medical history 
associated with the Veteran's enlistment.  Both of those 
documents reveal that the Veteran injured his back during a woods 
incident at the age of 17, which precipitated treatment for that 
condition-including physical therapy-and necessitated the use 
of a back brace prior to entrance into service.  The Board 
further points out that the Veteran reported a prior injury in 
his service records, as well as in his VA and private treatment 
records and during his December 2003 VA examination.  
Additionally, the Veteran's two private physicians, including one 
who treated the Veteran for his low back injury in the late 
1960's, prior to service, noted that there was a previous back 
injury before enlistment.  

The Board acknowledges that in November 2007 the Veteran began to 
assert 
that he never had a prior injury to his back before entrance into 
service.  Moreover, in his March 2009 substantive appeal, he 
contends that he had never claimed to have worked in the woods 
and that, at enlistment, the woods injury was essentially made up 
by the service doctor.  However, such assertions are in stark 
contradiction to his earlier statements of record.  

The Board does not find the Veteran's denial of a pre-existing 
low back disorder   credible.  Specifically, it was well-
documented at the time of enlistment that the Veteran had a prior 
back injury.  Moreover, he even gave a history in service of a 
back injury and back ache for two years, as well as a history of 
wearing a back brace prior to service.  The Veteran further 
stated at his December 2003 VA examination, and both private 
physicians have stated in their letters, that there had been a 
back injury that began in the late 1960's, prior to enlistment in 
January 1970.  

Again, the Veteran's most recent assertions are in clear conflict 
with the overwhelming amount of evidence from enlistment and 
service, as well as post-service clinical evidence from the 
Veteran's private physicians and VA treatment records.  
Additionally, the change in his story, beginning in November 
2007, is not only contradicted by his statements 4 years earlier, 
but by the wealth of contemporaneous service medical evidence and 
his own reports of history therein.  See Caluza v. Brown, 7 Vet. 
App. 478, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 
1996) (when determining whether lay evidence is satisfactory, the 
Board may properly consider internal consistency, facial 
plausibility, consistency, with other evidence submitted on 
behalf of the Veteran, and demeanor of witness (if hearing 
held)); see also Curry v. Brown, 7 Vet. App. 59, 68 (1995) 
(contemporaneous evidence has greater probative value than 
history as reported by a veteran).

Accordingly, the Board finds the Veteran not credible in his 
denial of preexisting disability, particularly in light of the 
evidence of specific notation of a low back condition on the 
January 1970 enlistment examination and its well-documented 
history throughout the contemporaneous clinical evidence both 
during and after service.  Thus, his statements are not deemed 
probative and the remainder of the record constitutes clear and 
unmistakable evidence of preexisting disability.

The record is also deemed to contain clear and unmistakable 
evidence that the preexisting low back disorder was not 
aggravated by service.  Indeed, despite various in-service 
complaints of low back pain, the x-rays taken during service 
clearly showed normal findings, and separation examination was 
also normal.  Moreover, a VA examiner in December 2003 attributed 
the current back problems to post-service incidents.  
Additionally, in a June 2008 addendum opinion, stated that there 
was no objective evidence of any in-service aggravation.  
Moreover, a June 2007 report from Disability rating. R.G.R., 
while relating current back problems to in-service trauma, did 
not expressly address whether a preexisting disorder was worsened 
in service.  Another private opinion did reach the conclusion 
that service aggravated a preexisting back disorder, but this is 
not deemed probative as no rationale was provided, particularly 
as reconciling the conclusion reached with the normal separation 
examination and in-service x-rays. In fact, the March 2008 
private physician did not cite one single, specific record 
demonstrating objective worsening of the underlying low back 
condition.  
In sum, then, the Board finds clear and unmistakable evidence 
that the preexisting low back disorder was not aggravated by 
active service.

Based on the preceding analysis, both elements for rebutting the 
presumption of soundness have been satisfied here.  Accordingly, 
the presumption is rebutted and the Veteran is deemed not to have 
been sound on entry into active service.  Moreover, as set forth 
in the above discussion, the record fails to demonstrate that the 
preexisting low back disability was aggravated by active service.  
That is to say, the evidence from service does not support a 
finding of any chronic and permanent worsening, as opposed to 
merely a temporary increase of symptoms during service.  Since 
there is no evidence that the Veteran's low back disorder 
increased in severity as a result of his military service, 
aggravation cannot be conceded in this case.  See 38 C.F.R. § 
3.306(b); Falzone, supra.  

Accordingly, because the preponderance of the evidence is against 
a finding of an increase in severity during service, the Board 
must deny the Veteran's claim for service connection for a low 
back disorder.  See 38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.303, 
3.306.

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

New and material evidence having been received, the claim of 
service connection for a low back condition is reopened, and to 
that extent only is the appeal granted.

Service connection for a low back disorder is denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


